80181: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-44887: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80181


Short Caption:BANKA (JACK) VS. STATECourt:Supreme Court


Related Case(s):79014, 83381


Lower Court Case(s):Clark Co. - Eighth Judicial District - C333254Classification:Criminal Appeal - Other - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:09/17/2020 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:09/17/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJack Paul BankaMichael D. Pariente
							(The Pariente Law Firm, P.C.)
						John Glenn Watkins
							(Law Offices of John G. Watkins)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Taleen R. Pandukht
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


12/10/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


12/10/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)19-50039




12/10/2019Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days. (SC)19-50044




12/10/2019Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)19-50091




12/18/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-51154




12/20/2019Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)19-51507




03/09/2020BriefFiled Appellant's Opening Brief. (SC)20-09248




03/09/2020AppendixFiled Appellant's Appendix - Volume 1. (SC)20-09250




03/09/2020MotionFiled Appellant's Motion for Bail Pending Appeal. (SC)20-09252




03/09/2020AppendixFiled Appellant's Appendix - Volume 1 (Transcript of Motion for Bail Pending Appeal). (SC)20-09254




03/13/2020MotionFiled Respondent's Opposition to Motion for Bail Pending Appeal. (SC)20-09963




03/13/2020MotionFiled Respondent's Motion to Transmit Presentence Investigation Report. (SC)20-09964




03/13/2020BriefFiled Appellant's Amended Opening Brief (REJECTED PER NOTICE ISSUED 03/16/20). (SC)


03/16/2020Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.20-10106




03/16/2020BriefFiled Appellant's Amended Opening Brief. (SC)20-10130




03/17/2020MotionFiled Appellant's Banka's Reply to the State's Opposition to Motion for Bail Pending Appeal. (SC)20-10393




03/23/2020MotionFiled Appellant's Emergency Motion Under NRAP 27(e). (SC)20-11219




03/25/2020MotionFiled Respondent's Response to Emergency Motion Under NRAP 27(e). (SC).20-11477




03/26/2020MotionFiled Appellant's Amended Emergency Motion Under NRAP 27(e). (SC)20-11566




03/27/2020Order/ProceduralFiled Order Denying Motions. Appellant has filed a motion for bail pending appeal and amended emergency motion for immediate release from confinement. The motions are denied. (SC).20-11752




04/08/2020BriefFiled Respondent's Answering Brief. (SC).20-13195




04/08/2020AppendixFiled Respondent's Appendix. (SC).20-13196




04/20/2020BriefFiled Appellant's Reply Brief. (SC)20-14985




04/21/2020Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this appeal is scheduled for oral argument on September 17, 2020, at 11:30 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 10 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. It is so ORDERED. (SC)20-29550




09/02/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-32345




09/17/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 80181. (SNP20-MG/LS/AS) (SC)


12/10/2020Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion requesting that this court direct the district court clerk to transmit the presentence investigation report. The motion is denied. (SC)20-44872




12/10/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 81. SNP20-MG/LS/AS. (SC).20-44887




01/04/2021RemittiturIssued Remittitur. (SC)21-00006




01/04/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/28/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 6, 2021. (SC)21-00006





Combined Case View